Title: From Thomas Jefferson to Lewis Littlepage, 10 October 1786
From: Jefferson, Thomas
To: Littlepage, Lewis



Sir
Paris Octob. 10. 1786

Your favor of July 12 did not come [to hand until the 3]d of Sep., a very few days after which I incurred the accident of a dislocated wrist which for some time interrupted my attention to affairs. I now receive that of Sep. 12 and am still able to write with the left hand only. In my first letter to the Governor of Virginia after your arrival in Paris I informed him of the circumstances which had prevented your execution of his wishes relative to the money. I communicated to him your information that your [. . . .] in a settlement with you, and were therefore [. . . .] fore a settlement of it [. . . .] never, and will write again. The result was recommunicated to […] known to me. The Marquis de la Fayette offered me the bill you were so kind as to remit, but I declined receiving it till I should know that it would not be a double paiment. In the meantime I suffer no inconvenience, the state having a fund here. I beg you therefore to feel no uneasiness on that account, and to accept assurances of the respect with which I have the honour to be Sir Your most obedient and most humble servant,

Th: Jefferson

